Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Corso, J.), rendered March 28, 1980, convicting him of robbery in the first degree, upon a jury verdict, and sentencing him to an indeterminate prison term of from 5 to 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the indeterminate sentence to a minimum of three and a maximum of nine years. As so modified, judgment affirmed. The sentence imposed was excessive to the extent indicated. Hopkins, J. P., Rabin, Cohalan and O’Connor, JJ., concur.